Exhibit 10.7

LOGO [g28862g99c38.jpg]

Opening Transaction

 

To:   

Rayonier TRS Holdings Inc.

50 North Laura Street

Jacksonville, FL 32202

From:   

JPMorgan Chase Bank, National Association

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

Re:    Additional Exchangeable Note Hedge Transaction Date:    August 7, 2009

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between JPMorgan Chase Bank,
National Association, London Branch (“Dealer”) and Rayonier TRS Holdings Inc.
(“Counterparty”). This communication constitutes a “Confirmation” as referred to
in the ISDA Master Agreement specified below.

This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of August 12, 2009
among Counterparty, Rayonier Inc. (“Parent”), as guarantor, and The Bank of New
York Mellon Trust Company, N.A., as trustee (the “Indenture”) relating to the
USD150,000,000 principal amount of 4.50% Senior Exchangeable Notes due 2015 and
the additional USD22,500,000 principal amount of 4.50% Senior Exchangeable Notes
due 2015 issued pursuant to the over-allotment option exercised on the date
hereof (the “Exchangeable Notes”). In the event of any inconsistency between the
terms defined in the Indenture and this Confirmation, this Confirmation shall
govern. For the avoidance of doubt, (i) the Transaction shall be the only
transaction under the Agreement and (ii) references herein to sections of the
Indenture are based on the draft of the Indenture most recently reviewed by the
parties at the time of execution of this Confirmation. If any relevant sections
of the Indenture are changed, added or renumbered between the execution of this
Confirmation and the execution of the Indenture, the parties will amend this
Confirmation in good faith to preserve the economic intent of the parties. The
parties further acknowledge that references to the Indenture herein are
references to the Indenture as in effect on the date of its execution and if the
Indenture is amended following its execution, any such amendment will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing. The Transaction is subject to early unwind if the closing of the
Exchangeable Notes is not consummated for any reason, as set forth below in
Section 8(k).

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the Trade Date (but without any Schedule
and with the elections and modifications specified in Section 9 hereof).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

1. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:

   August 7, 2009

Effective Date:

   August 12, 2009

Option Style:

   Modified American, as described under “Procedures for Exercise” below.

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The Common Stock of Parent, no par value (Ticker Symbol: “RYN”).

Number of Options:

   The number of Optional Securities (as defined in the Purchase Agreement) in
denominations of USD1,000 principal amount purchased by the Initial Purchasers
pursuant to the Purchase Agreement (as defined below). For the avoidance of
doubt, the Number of Options outstanding shall be reduced by each exercise of
Options hereunder.

Option Entitlement:

   As of any date, a number of Shares per Option equal to the “Exchange Rate”
(as defined in the Indenture, but without regard to any adjustments to the
Exchange Rate pursuant to Sections 4.1(c) or 4.9 of the Indenture) as of such
date; provided that the foregoing shall in no way limit or reduce Dealer’s
obligations to Counterparty under the section hereof entitled “Delivery
Obligation” (including, for the avoidance of doubt, the second proviso thereof).

Number of Shares:

   The product of the Number of Options, the Option Entitlement and the
Applicable Percentage.

Applicable Percentage:

   25%

Premium:

   USD765,000.00.

 

2



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

Premium Payment Date:

   The Effective Date

Exchange:

   The New York Stock Exchange

Related Exchange:

   All Exchanges Procedures for Exercise:   

Exercise Date:

   Each Exchange Date.

Exchange Date:

   Each “Exchange Date” (as defined in the Indenture) occurring during the
Exercise Period for Exchangeable Notes that are not “Relevant Exchangeable
Notes” under, and as defined in, the confirmation between the parties hereto
regarding the Base Exchangeable Note Hedge Transaction dated August 6, 2009 (the
“Base Exchangeable Note Hedge Transaction Confirmation”) (such Exchangeable
Notes, each in denominations of USD1,000 principal amount, the “Relevant
Exchangeable Notes” for such Exchange Date). For the purposes of determining
whether any Exchangeable Notes will be Relevant Exchangeable Notes hereunder or
under the Base Exchangeable Note Hedge Transaction, Exchangeable Notes that are
exchanged pursuant to the Indenture shall be allocated first to the Base
Exchangeable Note Hedge Transaction Confirmation until all Options thereunder
are exercised.

Exercise Period:

   The period from and including the Effective Date to and including the
Expiration Date.

Expiration Date:

   The earlier of (i) the last day on which any Exchangeable Notes remain
outstanding and (ii) the second “Business Day” (as defined in the Indenture)
immediately preceding the “Final Maturity Date” (as defined in the Indenture).

Multiple Exercise:

   Applicable, as provided under “Automatic Exercise on Exchange Dates”.

Minimum Number of Options:

   Zero.

Maximum Number of Options:

   Number of Options.

Integral Multiple:

   Not Applicable.

Automatic Exercise on Exchange Dates:

   Notwithstanding anything to the contrary in the Equity Definitions, on each
Exchange Date, a number of Options equal to the number of Relevant Exchangeable
Notes for such Exchange Date in denominations of USD1,000 principal amount shall
be automatically exercised, subject to “Notice of Exercise” below.

Notice Deadline:

   In respect of any exercise of Options hereunder, the “Scheduled Trading Day”
(as defined in the Indenture) immediately preceding the first “Trading Day” (as
defined in the Indenture) of the relevant

 

3



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

   “Exchange Reference Period” (as defined in the Indenture); provided that in
the case of any exercise of Options hereunder in connection with the exchange of
any Relevant Exchangeable Notes for any Exchange Date occurring during the
period starting on the 22nd Scheduled Trading Day immediately preceding the
Final Maturity Date (the “Final Exchange Period”), the Notice Deadline shall be
the New York Business Day immediately following such Exchange Date.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
shall have no obligation to make any payment or delivery in respect of any
exercise of Options hereunder unless Counterparty notifies Dealer in writing
prior to 5:00 PM, New York City time, on the Notice Deadline in respect of such
exercise of (i) the number of Options being exercised on such Exercise Date,
(ii) the scheduled settlement date under the Indenture for the Relevant
Exchangeable Notes for the related Exchange Date, (iii) the “Cash Percentage”
(as defined in the Indenture), if any, for such Relevant Exchangeable Notes, and
(iv) the first scheduled Trading Day of the Exchange Reference Period for such
Relevant Exchangeable Notes; provided that in the case of any exercise of
Options hereunder in connection with the exchange of any Relevant Exchangeable
Notes for any Exchange Date occurring during the Final Exchange Period,
Counterparty shall notify Dealer in writing of the information described in
clause (iii) above prior to 5:00 PM, New York City time, on the Scheduled
Trading Day immediately preceding the first Trading Day of the relevant Exchange
Reference Period and the content of the notice delivered on the Notice Deadline
shall be as set forth in clause (i) above; provided, further, that any “Notice
of Exercise” delivered to Dealer pursuant to the Base Exchangeable Note Hedge
Transaction Confirmation shall deemed to be a Notice of Exercise pursuant to
this Confirmation and the terms of such Notice or Exercise shall apply, mutatis
mutandis, to this Confirmation. For the avoidance of doubt, if Counterparty
fails to give such notice when due in respect of any exercise of Options
hereunder, Dealer’s obligation to make any payment or delivery in respect of
such exercise shall be permanently extinguished, and late notice shall not cure
such failure. Counterparty acknowledges its responsibilities under applicable
securities laws, and in particular Section 9 and Section 10(b) of the Exchange
Act (as defined below) and the rules and regulations thereunder, in respect of
any election of a Cash Percentage with respect to the Exchangeable Notes.

 

4



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

Dealer’s Telephone Number

     

and Telex and/or Facsimile Number and Contact Details for purpose of

     

Giving Notice:

   To:             JPMorgan Chase Bank, National   

Association

4 New York Plaza, Floor 18

New York, NY 10004-2413

   Attn:    Mariusz Kwasnik    Title:    Operations Analyst, EDG    Corporate
Marketing    Telephone:    (212) 623-7223    Facsimile:    (212) 623-7719
Settlement Terms:      

Settlement Date:

   For any Exercise Date, the settlement date for the Shares and/or cash to be
delivered in respect of the Relevant Exchangeable Notes for the relevant
Exchange Date under the terms of the Indenture; provided that the Settlement
Date shall not be prior to the latest of (i) the date one Settlement Cycle
following the final day of the Exchange Reference Period for such Relevant
Exchangeable Notes, (ii) the Exchange Business Day immediately following the
date on which Counterparty gives notice to Dealer of such Settlement Date prior
to 5:00 PM, New York City time, and (iii) the Exchange Business Day immediately
following the date Counterparty provides the Notice of Delivery Obligation prior
to 5:00 PM, New York City time.

Delivery Obligation:

   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date a number of Shares and/or an amount of cash equal to the product of (x) the
Applicable Percentage and (y) the aggregate number of Shares and/or amount of
cash, if any, that Counterparty is obligated to deliver to the holder(s) of the
Relevant Exchangeable Notes for such Exchange Date pursuant to Sections
4.13(b)(ii) or (d) of the Indenture (except that such aggregate number of Shares
shall be determined without taking into consideration any fractional shares
pursuant to Section 4.3 of the Indenture and shall be rounded down to the
nearest whole number) and cash in lieu of fractional shares, if any, resulting
from such rounding (such Shares and/or cash, collectively, the “Exchangeable
Obligation”); provided that the Exchangeable Obligation shall be determined
excluding any Shares and/or cash that Counterparty is obligated to deliver to
holder(s) of the Relevant Exchangeable Notes as a direct or indirect result of
any adjustments to the Exchange Rate pursuant to Sections 4.1(c) or 4.9 of the
Indenture and any interest payment that the Counterparty is (or would have been)
obligated to

 

5



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

   deliver to holder(s) of the Relevant Exchangeable Notes for such Exchange
Date; and provided further that if such exercise relates to the exchange of
Relevant Exchangeable Notes in connection with which holders thereof are
entitled to receive additional Shares and/or cash pursuant to the adjustments to
the Exchange Rate set forth in Section 4.1(c) of the Indenture, then,
notwithstanding the foregoing or anything else to the contrary contained herein,
the Delivery Obligation shall include such additional Shares and/or cash, except
that the Delivery Obligation shall be capped so that the value of the Delivery
Obligation per Option (with the value of any Shares included in the Delivery
Obligation determined by the Calculation Agent using the “Daily VWAP” (as
defined in the Indenture) on the last day of the relevant Exchange Reference
Period) does not exceed the amount as determined by the Calculation Agent that
would be payable by Dealer pursuant to Section 6 of the Agreement if such
Exchange Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction (except that, for
purposes of determining such amount, (x) the Number of Options shall be deemed
to be equal to the number of Options exercised on such Exercise Date and (y)
such amount payable will be determined as if Section 4.1(c) of the Indenture
were deleted) was the sole Affected Transaction and Counterparty was the sole
Affected Party (determined without regard to Section 8(c) of this Confirmation).
For the avoidance of doubt, if the “Daily Exchange Value” (as defined in the
Indenture) for each of the Trading Days occurring in the relevant Exchange
Reference Period is less than or equal to USD50, Dealer will have no delivery
obligation hereunder in respect of the related Exercise Date.

Notice of Delivery Obligation:

   No later than the Exchange Business Day immediately following the last day of
the relevant Exchange Reference Period), Counterparty shall give Dealer notice
of the final number of Shares and/or cash comprising the relevant Exchangeable
Obligation; provided that, with respect to any Exercise Date occurring during
the Final Exchange Period, Counterparty may provide Dealer with a single notice
of the aggregate number of Shares and/or cash comprising the Exchangeable
Obligations for all Exercise Dates occurring during such period (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
Notice of Exercise or Dealer’s obligations with respect to Delivery Obligation,
each as set forth above, in any way).

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares

 

6



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

   hereunder, the provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12
of the Equity Definitions will be applicable as if “Physical Settlement” applied
to the Transaction; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Counterparty is a subsidiary of the issuer of the Shares.

Restricted Certificated Shares:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
may, in whole or in part, deliver Shares in certificated form representing the
Number of Shares to be Delivered to Counterparty in lieu of delivery through the
Clearance System. Adjustments:   

Dividends:

   If an ex-dividend date for a cash dividend on the Shares occurs on or after
the Trade Date and on or prior to the Expiration Date and the amount of such
dividend is less than Ordinary Dividend Amount, or if no ex-dividend date for a
cash dividend on the Shares occurs in any regular quarterly dividend period of
Counterparty that falls, in whole or in part, after the Trade Date and on or
prior to the Expiration Date, then the Calculation Agent will make adjustments
to the Delivery Obligation in respect of each Exercise Date as it determines
appropriate to account for the economic effect on the Transaction of such
shortfall. The Calculation Agent shall, upon request, notify the Counterparty of
any adjustment made pursuant to this paragraph, specifying the effective date of
such adjustment, and such notice shall be accompanied by a written explanation
of such adjustment and the basis for such adjustment, all in reasonable detail
(it being understood that the Calculation Agent shall not be obligated to
disclose any proprietary models used by it for such adjustment).

Ordinary Dividend Amount:

   For the first cash dividend on the Shares for which the ex dividend date
occurs during any regular quarterly dividend period of Counterparty, USD0.50
(subject to adjustment as contemplated by Section 11.2(c) of the Equity
Definitions); for any other cash dividend on the Shares for which the ex
dividend date occurs during the same regular quarterly dividend period, USD0.00.

Method of Adjustment:

   Notwithstanding Section 11.2 of the Equity Definitions (which shall not apply
for the purposes hereof, except as expressly provided under “Ordinary Dividend
Amount” above), upon the occurrence of any event or condition set forth in
paragraphs (a), (b),

 

7



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

   (c), (d) or (e) of Section 4.6 of the Indenture, the Calculation Agent shall
make the corresponding adjustment in respect of any one or more of the Number of
Options, the Option Entitlement and any other variable relevant to the exercise,
settlement or payment of the Transaction, to the extent an analogous adjustment
is made under the Indenture. Immediately upon the occurrence of any transaction
that could reasonably be expected to give rise to an adjustment of the Exchange
Rate pursuant to Section 4.6 of the Indenture (such transaction, an “Adjustment
Event”), Counterparty shall notify the Calculation Agent of such Adjustment
Event; and once the adjustments to be made to the terms of the Indenture and the
Relevant Exchangeable Notes in respect of such Adjustment Event have been
determined, Counterparty shall immediately notify the Calculation Agent in
writing of the details of such adjustments. Extraordinary Events:   

Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions (which shall not
apply for the purposes hereof), a “Merger Event” means the occurrence of any
event or condition set forth in Section 4.11 or Article VII of the Indenture.

Consequences of Merger Events:

   Notwithstanding Section 12.2 of the Equity Definitions (which shall not apply
for the purposes hereof), upon the occurrence of a Merger Event, the Calculation
Agent shall make the corresponding adjustment in respect of any adjustment under
the Indenture to any one or more of the nature of the Shares, the Number of
Options, the Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction, to the extent an analogous adjustment
is made under the Indenture in respect of such Merger Event; provided that such
adjustment shall be made without regard to any adjustment to the Exchange Rate
for the issuance of additional Shares as set forth in Sections 4.1(c) or 4.9 of
the Indenture; and provided further that the foregoing shall in no way limit or
reduce Dealer’s obligations to Counterparty under the section hereof entitled
“Delivery Obligation” (including, for the avoidance of doubt, the second proviso
thereof).

Notice of Merger Consideration:

   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the Merger Date) notify the
Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for

 

8



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

   such Shares in any Merger Event who affirmatively make such an election and
(ii) the details of the adjustment made under the Indenture in respect of such
Merger Event.

Nationalization, Insolvency or Delisting:

  

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions shall
be amended by deleting “(X)” and “, or (Y) it will incur a materially increased
cost in performing its obligations under such Transaction (including, without
limitation, due to any increase in tax liability, decrease in tax benefit or
other adverse effect on its tax position)”.

(b) Insolvency Filing:

   Applicable

(c) Hedging Disruption:

   Not Applicable

(d) Increased Cost of Hedging:

   Not Applicable

Determining Party:

   Dealer

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

2. Calculation Agent:

   Dealer. The Calculation Agent will provide Counterparty with reasonable
detail concerning its calculations hereunder (including any assumptions used in
making such calculations) upon request.

3. Account Details:

  

Dealer Payment Instructions:

Account for payments to Dealer:

JPMorgan Chase Bank, National Association, New York

ABA: 021 000 021

Favour: JPMorgan Chase Bank, National Association – London

A/C: 0010962009 CHASUS33

Account for delivery of Shares from Dealer:

 

9



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

DTC 0060

Counterparty Payment Instructions:

 

To be provided by Counterparty.

 

4. Offices:

 

The Office of Dealer for the Transaction is: London

 

JPMorgan Chase Bank, National Association

London Branch

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

 

The Office of Counterparty for the Transaction is:

 

50 North Laura Street, Jacksonville, FL 32202

5. Notices: For purposes of this Confirmation:

(a)    Address for notices or communications to Counterparty:

To:

   Rayonier TRS Holdings Inc.    50 North Laura Street    Jacksonville, Florida
32202

Attn:

   Carl E. Kraus

Telephone:

   (904) 357-9100

Facsimile:

   (904) 598-2271

With a copy to:

  

Attn:

   Michael R. Herman

Facsimile:

   (904) 598-2250

(b)    Address for notices or communications to Dealer:

To:

   JPMorgan Chase Bank, National Association    4 New York Plaza, Floor 18   
New York, NY 10004-2413    Attn:    Mariusz Kwasnik    Title:    Operations
Analyst, EDG Corporate Marketing    Telephone:    (212) 623-7223    Facsimile:
   (212) 623-7719

6. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) none of Counterparty, Parent and their respective
officers and directors is aware of any material nonpublic information regarding
Counterparty, Parent or the Shares and (B) all reports and other documents filed
by Parent with the Securities and Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.

 

10



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

(ii) On the Trade Date, neither Parent nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”))
of Parent shall directly or indirectly (including, without limitation, by means
of any cash-settled or other derivative instrument other than the Transaction)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

(iii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty and Parent acknowledge that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under any accounting standards including FASB Statements 128, 133 ( as amended),
149 or 150, EITF Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.

(iv) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(v) Prior to the Trade Date, Counterparty and Parent shall each deliver to
Dealer a resolution of its board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.

(vi) Neither Counterparty nor Parent is entering into this Confirmation to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for Shares) or to otherwise violate the Exchange Act.

(vii) Neither Counterparty nor Parent is, and after giving effect to the
transactions contemplated hereby neither Counterparty nor Parent will be,
required to register as, an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

(viii) On each of the Trade Date and the Premium Payment Date, Counterparty and
Parent is not “insolvent” (as such term is defined under Section 101(32) of the
U.S. Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”)) and Counterparty and Parent would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of its incorporation.

(ix) The representations and warranties of Counterparty and Parent set forth in
Section 3 of the Agreement and Section 2 of the Purchase Agreement dated as of
the Trade Date among Issuer, Rayonier TRS Holdings Inc. (“Rayonier TRS”) and
Credit Suisse Securities (USA) LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Securities Inc., as representatives of the initial
purchasers party thereto (the “Purchase Agreement”) are true and correct as of
the Trade Date, the Effective Date and the Premium Payment Date and are hereby
deemed to be repeated to Dealer as if set forth herein.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for

 

11



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

liquidity with respect to its investment in the Transaction and no need to
dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in paragraphs (i), (ii) and (iii) (but not with
respect to applicable law) of Section 3(a) of the Agreement.

7. [Intentionally Omitted.]

8. Other Provisions:

(a) Right to Extend. Dealer may postpone any Settlement Date or any other date
of valuation or delivery by Dealer, with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
to the Delivery Obligation), if Dealer determines, in its reasonable discretion,
that such extension is reasonably necessary or appropriate to preserve Dealer’s
hedging or hedge unwind activity hereunder in light of existing liquidity
conditions in the cash market or the stock borrow market or other relevant
market or to enable Dealer to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Parent or an affiliated purchaser of Parent, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer.

(b) Additional Termination Events. The occurrence of an Amendment Event shall be
an Additional Termination Event with respect to which the Transaction is the
sole Affected Transaction and Counterparty is the sole Affected Party, and
Dealer shall be the party entitled to designate an Early Termination Date
pursuant to Section 6(b) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Exchangeable
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to exchange of
the Exchangeable Notes (including changes to the exchange price, exchange
settlement dates or exchange conditions), or any term that would require consent
of the holders of not less than 100% of the principal amount of the Exchangeable
Notes to amend, in each case without the prior consent of Dealer, such consent
not to be unreasonably withheld or delayed.

(c) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
Section 12.2 of the Equity Definitions and “Consequences of Merger Events”
above, or Sections 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in
the event of a Merger Event, Insolvency, or Nationalization, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the event of
an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Dealer to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M. New York City

 

12



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

time on the Merger Date, Announcement Date or Early Termination Date, as
applicable (“Notice of Share Termination”). Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, Announcement Date or Early Termination
Date, as applicable:

 

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation.
Share Termination Delivery Property:   

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default or Delisting, one Share or, in the case of
an Insolvency, Nationalization or Merger Event, one Share or a unit consisting
of the number or amount of each type of property received by a holder of one
Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event. If such Insolvency, Nationalization
or Merger Event involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash. Failure to Deliver:    Applicable Other applicable provisions:
   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units”;
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Counterparty is the
subsidiary of the issuer of any Share Termination Delivery Units (or any part
thereof).

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of a nationally
recognized outside legal counsel, the Shares acquired by Dealer for the purpose
of hedging its obligations pursuant to the Transaction (the “Hedge Shares”)
cannot be sold in the U.S. public market by Dealer without registration under
the Securities Act, Counterparty and Parent shall, at Counterparty’s election:
(i) in order to allow Dealer to sell the Hedge Shares in a registered offering,
make available to Dealer an effective registration statement

 

13



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

under the Securities Act to cover the resale of such Hedge Shares and (A) enter
into an agreement, in form and substance reasonably satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty and Parent reasonably
acceptable to Dealer, (D) provide other customary opinions, certificates and
closing documents customary in form for registered offerings of equity
securities and (E) afford Dealer a reasonable opportunity to conduct a “due
diligence” investigation with respect to Parent customary in scope for
underwritten offerings of equity securities; provided, however, that if Dealer,
in its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this Section 8(d) shall apply at the election of Counterparty;
(ii) in order to allow Dealer to sell the Hedge Shares in a private placement,
to enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to Dealer, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), opinions and certificates and
such other documentation as is customary for private placements agreements, all
reasonably acceptable to Dealer (in which case, the Calculation Agent shall make
any adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the Daily VWAP on
such Exchange Business Days, and in the amounts, requested by Dealer.

(e) Repurchase Notices. Counterparty or Parent shall, on any day on which
Counterparty or Parent effects any repurchase of Shares, promptly give Dealer a
written notice of such repurchase (a “Repurchase Notice”) on such day if,
following such repurchase, the Notice Percentage as determined on such day is
(i) greater than 7.0% (or 1.0% lower than any lower percentage that could
reasonably be expected to trigger any ownership limitation contained in Parent’s
articles of incorporation intended to preserve Parent’s status as a Real Estate
Investment Trust (a “REIT Ownership Provision”) with respect to Dealer) and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof). The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the aggregate of (1) the Number of Shares, (2) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty relating to the Exchangeable Notes and (3) the “Number of
Shares” (as defined in the confirmation between the parties hereto regarding the
Convertible Bond Hedge Transaction dated October 10, 2007, and (B) the
denominator of which is the number of Shares outstanding on such day. In the
event that Counterparty or Parent fails to provide Dealer with a Repurchase
Notice on the day and in the manner specified in this Section 8(e) then
Counterparty agrees to indemnify and hold harmless Dealer, its affiliates and
their respective directors, officers, employees, agents and controlling persons
(Dealer and each such person being an “Indemnified Party”) from and against any
and all losses, claims, damages and liabilities (or actions in respect thereof),
joint or several, to which such Indemnified Party may become subject under
applicable securities laws, including without limitation, Section 16 of the
Exchange Act, relating to or arising out of such failure. If for any reason the
foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

(f) Transfer and Assignment. Either party may transfer any of its rights or
obligations under

 

14



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

the Transaction with the prior written consent of the non-transferring party,
such consent not to be unreasonably withheld. In addition, Dealer may transfer
or assign without any consent of Counterparty its rights and obligations
hereunder, in whole or in part, to (i) any of its affiliates or (ii) any third
party, in each case, with a rating for its long term, unsecured and
unsubordinated indebtedness of A or better by Standard & Poor’s Ratings Service
or its successor (“S&P”) and A2 or better by Moody’s Investors Service or its
successor (“Moody’s”); provided further that at any time at which the Equity
Percentage exceeds 9.0% (or 1.0% lower than any lower percentage that could
reasonably be expected to trigger a REIT Ownership Provision with respect to
Dealer) (an “Excess Ownership Position”), if Dealer is unable to effect a
transfer or assignment to a third party in accordance with the requirements set
forth above after using its commercially reasonable efforts on pricing terms
reasonably acceptable to Dealer such that an Excess Ownership Position no longer
exists, Dealer may designate any Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Excess Ownership Position no longer exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(c) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty shall be the sole
Affected Party with respect to such partial termination and (iii) such portion
of the Transaction shall be the only Terminated Transaction. Notwithstanding the
foregoing, Dealer acknowledges that its Equity Percentage on and immediately
after the Effective Date may be in excess of 9.0% and Dealer hereby agrees that
it will not designate an Early Termination Date due to its initial Equity
Percentage arising on and immediately after the Effective Date as a result of
entering into the Transaction. The “Equity Percentage” as of any day is the
fraction, expressed as a percentage, (A) the numerator of which is the number of
Shares that Dealer and any of its affiliates subject to aggregation with Dealer,
for purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act (collectively, “Dealer Group”), beneficially own (within the meaning of
Section 13 of the Exchange Act) on such day (or, if larger, Dealer Group’s
ownership as defined for purposes of any REIT Ownership Provision with respect
to Dealer) and (B) the denominator of which is the number of Shares outstanding
on such day.

(g) Staggered Settlement. Dealer may, by notice to Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the date that follows
such Nominal Settlement Date by 20 VWAP Trading Days, but not prior to the
relevant Exchange Date) or delivery times and how it will allocate the Shares it
is required to deliver under “Delivery Obligation” (above) among the Staggered
Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(h) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and its employees, representatives, or
other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Counterparty relating to such tax treatment and tax structure.

(i) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty to the extent of
any such performance.

(j) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding

 

15



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement.

(k) Early Unwind. In the event the sale by Counterparty of the Optional
Securities (as defined in the Purchase Agreement) is not consummated with the
Initial Purchasers pursuant to the Purchase Agreement for any reason by the
close of business in New York on August 12, 2009 (or such later date as agreed
upon by the parties, which in no event shall be later than August 21, 2009)
(August 12, 2009 or such later date being the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty thereunder shall be cancelled and
terminated and (ii) Counterparty shall pay to Dealer, other than in cases
involving a breach of the Purchase Agreement by the Initial Purchasers, an
amount in cash equal to the aggregate amount of costs and expenses relating to
the unwinding of Dealer’s hedging activities in respect of the Transaction
(including market losses incurred in reselling any Shares purchased by Dealer or
its affiliates in connection with such hedging activities, unless Counterparty
agrees to purchase any such Shares at the cost at which Dealer purchased such
Shares). Following such termination, cancellation and payment, each party shall
be released and discharged by the other party from and agrees not to make any
claim against the other party with respect to any obligations or liabilities of
either party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date.

(l) Netting and Set-off. Each of Dealer and Counterparty shall not net or
set-off its obligations under the Transaction, if any, against its rights
against the other party under any other transaction or instrument. Section 6(f)
of the Agreement shall not apply.

(m) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF COUNTERPARTY OR ITS AFFILIATES OR
DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(n) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

(o) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding by the other party against it relating to the Transaction to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Supreme Court of the State of New
York, sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof.

(p) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(q) Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities Inc., an affiliate of Dealer (“JPMSI”), has acted solely as agent and
not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.

9. ISDA Master Agreement:

With respect to the Agreement, Counterparty and Dealer agree as follows:

 

16



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

PART 1

TERMINATION PROVISIONS

 

(a) “Specified Entity” means in relation to Dealer for the purpose of:

 

Section 5(a)(v) (Default under Specified Transaction):    Not Applicable
Section 5(a)(vi) (Cross Default):    Not Applicable

Section 5(a)(vii) (Bankruptcy):

   Not Applicable

Section 5(b)(v) (Credit Event upon Merger):

   Not Applicable

and in relation to Counterparty for the purpose of:

   Section 5(a)(v) (Default under Specified Transaction):    Not Applicable

Section 5(a)(vi) (Cross Default)

   Not Applicable

Section 5(a)(vii) (Bankruptcy)

   Not Applicable

Section 5(b)(v) (Credit Event upon Merger):

   Not Applicable

 

(b) “Specified Transaction” will have the meaning specified in Section 14.

 

(c) The “Cross-Default” provisions of Section 5(a)(vi) will apply to Dealer and
will not apply to Counterparty.

If such provisions apply:

“Specified Indebtedness” will have the meaning specified in Section 14, except
that such term shall not include obligations in respect of deposits received in
the ordinary course of a party’s banking business.

“Threshold Amount” means, with respect to Dealer, an amount equal to the greater
of (i) three percent (3%) of the shareholders’ equity of Dealer determined in
accordance with generally accepted accounting principles in Dealer’s country of
incorporation or organization, consistently applied, as at the end of Dealer’s
most recently completed fiscal year and (ii) USD100,000,000; and with respect to
Counterparty, not applicable.

 

(d) The “Credit Event Upon Merger” provisions of Section 5(b)(v) will apply to
Dealer and will not apply to Counterparty. The creditworthiness of the
resulting, surviving or transferee entity shall not be considered materially
weaker than that of Dealer so long as the rating of the long term unsecured and
unsubordinated indebtedness of such resulting, surviving or transferee entity is
A or better by S&P and A2 or better by Moody’s.

 

(e) The “Automatic Early Termination” provision of Section 6(a) will not apply
to Dealer or Counterparty.

 

(f) Force Majeure Event. Notwithstanding anything to the contrary contained in
the Agreement, Section 5(b)(ii) of the Agreement shall not apply and, for the
avoidance of doubt, a Force Majeure Event shall not constitute a Termination
Event with respect to Counterparty or Dealer.

 

(g) “Termination Currency” means United States Dollars.

 

(h) Events of Default. To the extent that Counterparty has fully satisfied its
obligation to pay the Premium under this Transaction to Dealer, the following
Events of Default will not apply:

 

  (i) with respect to Counterparty only, Section 5(a)(iii) (Credit Support
Default);

 

  (ii) with respect to Counterparty only, Section 5(a)(vii)(2), (5), (6), (7),
(8) and (9); and

 

17



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

 

  (iii) with respect to Dealer and Counterparty, Section 5(a)(v) (Default under
Specified Transaction).

 

(i) Failure to Pay or Deliver Event of Default. Section 5(a)(i) of the Agreement
is hereby amended by changing the word “first” wherever it appears therein to
“third”.

PART 3

AGREEMENT TO DELIVER DOCUMENTS

For the purpose of Section 4(a)(i) and (ii) of the Agreement, each party agrees
to deliver the following documents, as applicable:

 

(a) Tax forms, documents or certificates to be delivered are: none

 

(b) Other Documents to be delivered are:

 

PARTY REQUIRED

TO DELIVER DOCUMENT

  

FORM/DOCUMENT/

CERTIFICATE

  

DATE BY WHICH TO

BE DELIVERED

  

COVERED BY

SECTION 3(d)

REPRESENTATION

Dealer and Counterparty    Certified copies of all corporate authorizations and
any other documents with respect to the execution, delivery and performance of
this Confirmation    Effective Date    Yes Dealer and Counterparty   
Certificate of authority and specimen signatures of individuals executing this
Confirmation and each Credit Support Document (as applicable)    Effective Date
   Yes

PART 4

MISCELLANEOUS

 

(a) Offices. The provisions of Section 10(a) will apply to the Agreement.

 

(b) Credit Support Document. Details of any Credit Support Documents:

In relation to Dealer: none; and in relation to Counterparty: none.

 

(c) Credit Support Provider. With respect to Dealer, Not Applicable; and with
respect to Counterparty, Not Applicable.

 

(d) Fully Paid Transactions. The condition precedent in Section 2(a)(iii)(1)
shall not apply to a payment and delivery owing by a party if the other party
shall have satisfied in full all its payment or delivery obligations under
Section 2(a)(i) of the Agreement and shall at the relevant time have no future
payment or delivery obligations, whether absolute or contingent, under
Section 2(a)(i).

 

18



--------------------------------------------------------------------------------

LOGO [g28862g99c38.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax to (212) 622 8519.

 

Yours faithfully,

J.P. MORGAN SECURITIES INC., as

agent for JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION

By:  

/s/ Santosh Sreenivasan

Name:   Santosh Sreenivasan Title:   Managing Director

 

Accepted and confirmed as of the Trade Date: RAYONIER TRS HOLDINGS INC. By:  

/s/ Hans E. Vanden Noort

Name:   Hans E. Vanden Noort Title:   Senior Vice President and Controller

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority